DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




(Tang)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5-8, 12-14, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2015/0129993 A1) (“Tang”), in light of evidentiary reference Tudu et al., "Effect of Composition and Thickness on the Perpendicular Magnetic Anisotropy of (Co/Pd) Multilayers", Sensors, v.17, 2743, Dec. 2017; Published online 2017 Nov 28. doi: 10.3390/s17122743 (“Tudu”).
Regarding claims 1, 4, and 8, Tang teaches at least in figures 8 and 12:
a multilayered magnetic free layer structure (/310/310””) including a first magnetic free layer (316) having a first perpendicular magnetic anisotropy field (316 has a PMA) and a second magnetic free layer (312) having a second perpendicular magnetic anisotropy field (312 has a PMA) separated by a non-magnetic layer (314, which is the same as 120).

Tang does not expressly state:
first perpendicular magnetic anisotropy field is greater than 3000 Oe and the second perpendicular magnetic anisotropy field is less than 2000 Oe.

However, the prior art teaches the same material and same thickness as Applicant teaches. This is shown below.

First magnetic free layer
Non-magnetic free layer
Second magnetic free layer
Applicant’s disclosure
36; ¶ 0024, 0.8nm to 1.5nm
38; ¶ 0025, 0.3nm to 3.0nm
40; ¶ 0029, 1.5nm to 4nm
Prior Art
316; ¶ 0030 5 Å to 30 Å,  or 0.5nm to 3nm
120/314; ¶ 0031, 1 Å to 10 Å,  or 0.1nm to 1nm
312;  ¶ 0030, 5 Å to 100 Å,  or 0.5nm to 10nm


Material of Layer
First magnetic free layer
Non-magnetic free layer
Second magnetic free layer
Applicant’s disclosure
36; ¶ 0022, alloys and/or multilayers of cobalt, iron, alloys of cobalt-iron, nickel, alloys of nickel-iron, and alloys of cobalt-iron-boron.
38; ¶ 0025, at least one element with an atomic number less than 74 such as, for example, Be, Mg, Al, Ca, B, C, Si, V, Cr, Ti, Mn or any combination including alloys thereof.
40; ¶ 0026, 1) may include one of the magnetic materials mentioned above the first magnetic free layer 36, 2) composed of a same magnetic material as the first magnetic free layer 26, or 3) composed of a magnetic material that is compositionally different from the first magnetic free layer.
Prior Art
316; ¶ 0071, CoFeB,
314; ¶ 0071, Cr, Ti, V, or Mg (Materials allowable by Applicant)
312; ¶ 0071, alloy of iron and cobalt such as TbCoFe or Tb/CoFe bilayers (Material allowable by Applicant)


Evidentiary reference Tudu teaches that magnetic anisotropy is a function of the thickness and composition of the materials. Page 10, conclusion. Since the prior art teaches the same material, and the same thicknesses it is obvious that it could have the same claimed characteristics. Tang also teaches that the PMA is a result effective variable based upon the thickness of each of the layers and the material of each of the layers. ¶ 0030. Thus, having the second PMA to be less than the first PMA is a result effective variable based upon the materials chosen for the first magnetic free layer and the second magnetic free layer. Thus, because the 
	Additionally, with respect to the above limitation, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
Therefore, based upon the teachings of Tang, and Tudu, the value of PMA in Oe units is a characteristic of the material and the thickness of the material. Under MPEP 2112(III), because the prior art teaches substantially similar material as Applicant and the prior art teaches a thickness in a range of said material that is substantially similar to Applicant it would have been obvious that the layers would have the same PMA property, or characteristic, as claimed.
Regarding claims 5-6, and 12-13, Tang teaches at least in figure 12:
wherein the first magnetic free layer (316) has a first thickness (¶ 0030, where 316 can be less than 20Å (20nm), and 
the second magnetic free layer (312) has a second thickness that is greater than the first thickness (¶ 0030, where 312 can have a thickness between 5 Å (0.5nm) – 100 Å (10nm).
Regarding claims 7, and 14, Tang teaches at least in figure 12:
further comprising a tunnel barrier layer (320’) located on a surface of the first magnetic free layer (316) opposite a surface of the first magnetic free layer that forms an interface with the non-magnetic layer (314), and 
a magnetic reference layer (330) located on a surface of the tunnel barrier layer (320’; examiner notes 340’ is optional) that is opposite the surface of the tunnel barrier (320’) that forms an interface with the first magnetic free layer (316).
Regarding claims 24, Tang teaches at least in figure 12:
wherein the first magnetic free layer (316) is composed of a first magnetic material (see table in claim 1) and the second magnetic free layer (312) is composed of a second magnetic material that is compositionally different from the first (see table above), and 
wherein the first and second magnetic materials are selected from the consisting of a cobalt-iron alloy, a nickel- iron alloy, and a cobalt-iron-boron alloy (per table above 316 is CoFeB, and 312 is TbCoFe, where TbCoFe is an alloy of Cobalt-Iron).



 (Wang)
Claims 1, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0145792 A1) (“Wang”), in light of evidentiary reference Tudu.
Regarding claim 1, Wang teaches at least in figure 5:
a multilayered magnetic free layer structure including (detailed below) 
a first magnetic free layer (31-32; ¶¶ 0032, and 36, where 31-32 can be NiFe) having a first perpendicular magnetic anisotropy field (since the material is the same as applicant’s it is obvious that it will have a first PMA; see table in claim1) and 
a second magnetic free layer (34-35; ¶¶ 0032, and 36, where 34-35 can be NiFe) having a second perpendicular magnetic anisotropy field (since the material is the same as Applicant’s it is obvious that it will have a second PMA; see table in claim 1) separated by a non-magnetic layer (33; ¶ 0035, where 33 can be the same material as Applicant’s; See table in claim 1), 

Wang does not expressly state:
wherein the second perpendicular magnetic anisotropy field is lower than the first perpendicular magnetic anisotropy field.

However, applying the same analysis as was performed in claim 1, because the prior art teaches the same material and the same thickness as Applicant it is obvious that the prior art must have the same property. This property is that the second perpendicular magnetic anisotropy field is lower than the first perpendicular magnetic anisotropy field. MPEP 2112. Therefore, it is obvious that the prior art teaches all of the claimed limitations.

Regarding claims 22-23, Wang teaches at least in figure 5:
wherein the compositionally same magnetic material is selected from the group consisting of a cobalt-iron alloy, a nickel-iron alloy, and a cobalt-iron-boron alloy (¶¶ 0032, and 36, where 31-32, and 34-35 can be NiFe, which is a nickel-iron alloy).

Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that the Tang and Wang do not teach the required perpendicular magnetic anisotropy field (“PMA”) values in Oe units of the first magnetic free layer and the second magnetic free layer. 
Examiner agrees that these two references do no explicitly state the exact values. This is the reason that the claims are rejected under 35 USC § 103 instead of 35 USC § 102. However, as shown using the evidentiary reference Tudu, the PMA values of the respective layers is a characteristic of the thickness and composition of the layers. Examiner has shown that the prior art teaches the same thicknesses and composition of the layers as Applicant. Therefore, Applicant’s argument is unpersuasive because if one were to follow the directions of the prior art, and follow the directions of Applicant they would end up with substantially similar devices whose layers are substantially similar. Therefore, the characteristic PMA of the layers would be substantially similar. 
Examiner’s argument may be different if Applicant had disclosed the exact composition of the materials used. However, Applicant chose to use the generic term of alloys. This is because according to Tudu the composition of the material matters in determine the characteristic PMA of each of the layers. Instead, Applicant focused only on the thickness of each of the layers. As previously stated the prior art teaches the same thickness taught by Applicant. Therefore, Applicant’s arguments are unpersuasive as Applicant has chosen to claim a device by its layers characteristic PMA, and only disclose in their specification a generic means to achieve said characteristic. Because the prior art teaches the same generic means, i.e. generic 
Secondarily, Applicant’s argument that the prior art requires a PMA value greater than Applicant’s claimed value is unpersuasive as the prior art only states “in some embodiments” Tang at ¶ 0030. The prior art does not state “in all embodiments”.  Therefore, this argument by Applicant is unpersuasive as there is no teachings away as some embodiments does not mean every embodiment. The term some embodiments means that some will have the state value, and some may have a value less than the stated value. As Applicant may know the phrase “in some embodiments” is not a limiting phrase.
For all the above reasons, Applicant’s argument is unpersuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/Primary Examiner, Art Unit 2822